UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                  ORDER
              -against-
                                                                 15 Cr. 378

 FREDY RENAN NAJERA MONTOYA,

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               In a May 3, 2021 letter, defense counsel sought an adjournment of the May 11,

2021 sentencing date, stating that he had just become aware of significant revisions in the final

revised Presentence Investigation Report (“PSR”) issued on July 30, 2020. (See May 3, 2021

Def. Ltr. (Dkt. No. 159)) Counsel explained that on July 29, 2020, a final PSR was issued, and

on July 30, 2020, a revised final PSR was issued that includes significant additions to the offense

conduct and related cases sections. (Id.) Counsel stated that he was “unaware of the revised and

additional paragraphs” in the July 30, 2020 PSR at the time he submitted his November 23, 2020

sentencing memorandum and objections to the PSR, and that he was never given an opportunity

to object to the revisions to the July 30, 2020 PSR before it was issued. (Id.) Accordingly, on

May 6, 2021, this Court granted the Defendant’s request and adjourned his sentencing to June

10, 2021. (Dkt. No. 160)

               On June 1, 2021, Defendant filed a supplemental sentencing submission

containing objections to the revised portions of the July 30, 2020 PSR. (June 1, 2021 Def.

Submission (Dkt. No. 164)) Defendant requested an additional 30-day adjournment of the
sentencing scheduled for June 10, 2021, which this Court granted on June 2, 2021. (June 1, 2021

Def. Ltr. (Dkt. No. 163); June 2, 2021 Order (Dkt. No. 165))

               In a July 5, 2021 letter, Defendant asks this Court to direct the Probation

Department “to address the issues raised in Defendant’s factual objections to the Presentence

Investigation Report” and adjourn the sentencing scheduled for July 12, 2021 “until such time as

the Probation Office” submits a revised PSR that addresses his November 23, 2020 and June 1,

2021 objections. (July 5, 2021 Def. Ltr. (Dkt. No. 166) at 1 (citing Dkt. Nos. 155, 164)) He

asserts that “reliance upon the government’s factual allegations adopted by the Probation Office

without considering the objections would cause the Court to weigh 18 U.S.C. § 3553(a) factors

based upon inaccurate and misleading information.” (Id.)

               As stated in the addendum to the July 30, 2020 PSR, the additional and revised

paragraphs were inadvertently omitted from the initial draft of the PSR. (See July 30, 2020 PSR

(Dkt. No. 146) at 33) The revisions to the July 30, 2020 PSR are extensive. The changes

include more than fifty new paragraphs of factual material, and address the Defendant’s drug

trafficking activities between 2008 and 2015, as well as his alleged abuse of his political position

in Honduras. (See July 30, 2020 PSR (Dkt. No. 164) ¶¶ 47-98) The Defendant did not have an

opportunity to submit objections to these portions of the report before it was issued. Moreover,

in his June 1, 2021 supplemental sentencing submission, the Defendant objects to a number of

the factual assertions set forth in the revised portions of the July 30, 2020 PSR. (See June 1,

2021 Def. Submission (Dkt. No. 164) at 6-13)

               Accordingly, the Probation Department is directed to prepare a revised PSR that

addresses the objections raised in the Defendant’s November 23, 2020 and June 1, 2021




                                                 2
sentencing submissions (Dkt. Nos. 155, 164). A revised PSR will be submitted no later than

August 13, 2021.

              The Defendant’s sentencing, currently scheduled for July 12, 2021, is adjourned

to September 3, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York.

Dated: New York, New York
       July 9, 2021




                                              3
